Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vijay Duggal on May 2, 2022.

The application has been amended as follows: 

1-38 (canceled)
39. (new) An infrastructure energy generation system for placement along a
transportation route to produce electricity and enable traffic safety along the
transportation route, comprising:
one or more solar arrays supported by a plurality of traffic barriers by using
structural isolation joints;
said solar array(s) being comprised of a plurality of solar panels supported by a
plurality of structural frames;
said structural isolation joints being installed between the sides of said traffic
barriers and said structural frames;
wherein said solar panels are configured to generate electricity from solar energy and supply said electricity to an off-grid electrical system, a grid-tied electrical system, a Distributed Energy Resource (DER) or a microgrid.
40. (new) The infrastructure energy generation system of claim 39 wherein said
traffic barriers are sized and shaped to comply with the traffic safety requirements of
at least one governmental agency having jurisdiction over said transportation route.
41. (new) The infrastructure energy generation system of claim 39 wherein said
traffic barriers comprise lights powered by said off-grid electrical system, said grid-tied
electrical system, said Distributed Energy Resource (DER) or said microgrid.
42. (new) The infrastructure energy generation system of claim 39 wherein said
traffic barriers and said solar panels form an enclosure.
43. (new) The infrastructure energy generation system of claim 39 wherein said solar arrays are oriented substantially horizontally between two rows of said traffic
barriers (Figs. 23a, 23b).
44. (new) The infrastructure energy generation system of claim 39 wherein said solar arrays are tilted to form one or more ridges and valleys between two rows of said
traffic barriers (Figs. 21b, 22a, 22b).
45. (new) The infrastructure energy generation system of claim 39 wherein one or more rainwater gutters are attached to said traffic barriers configured to discharge
rainwater from said solar panels in a predetermined direction.
46. (new) The infrastructure energy generation system of claim 39 wherein said solar arrays are tilted at one or more predetermined angles between two rows of said
traffic barriers for maximizing solar exposure (Figs. 1, 20a, 20b, 21a).
47. (new) An infrastructure energy generation system, comprising:
a hollow structural base supporting one or more solar arrays by using structural isolation joints;
said hollow structural base being enclosed by a plurality of walls;
at least one of said walls being shaped and sized as a traffic barrier;
said solar array(s) being comprised of a plurality of solar panels supported by a plurality of structural frames;
said structural frames being structurally connected to the sides of said walls by using said structural isolation joints; 
wherein said infrastructure energy generation system is configured to generate electricity from solar energy and supply said electricity to an off-grid electrical system, a grid-tied electrical system, a Distributed Energy Resource (DER) or a microgrid.
48. (new) The infrastructure energy generation system of claim 47 wherein said
hollow structural base comprise lights powered by said off-grid electrical system,
said grid-tied electrical system, said Distributed Energy Resource (DER) or said
microgrid.
49. (new) The infrastructure energy generation system of claim 47 wherein said
hollow structural base is substantially enclosed from all sides.
50. (new) The infrastructure energy generation system of claim 47 wherein said solar
arrays are tilted to form one or more ridges and valleys between said hollow
structural base.
51. (new) The infrastructure energy generation system of claim 47 wherein said solar
arrays are sloped at a predetermined angle between said hollow structural base.
52. (new) The infrastructure energy generation system of claim 47 wherein said
hollow structural base comprise least one rainwater gutter configured to discharge
rainwater from said solar panels in a predetermined direction.
53. (new) The infrastructure energy generation system of claim 47 wherein said
hollow structural base is comprised of two opposing said side walls sized and
shaped as traffic barriers (Fig. 17b).
54. (new) The infrastructure energy generation system of claim 47 wherein said solar
panels are oriented to form a ridge in the middle of said hollow structural base (Fig.
17b).
55. (new) An infrastructure energy generation system, comprising:
one or more solar array(s) supported by two rows of traffic barriers with structural isolation joints;
said solar array(s) being comprised of a plurality of solar panels supported by a plurality of structural frames;
said structural frames being structurally connected to the sides of said traffic barriers with said structural isolation joints;
wherein said solar panels are configured to generate electricity from solar energy and supply said electricity to an off-grid electrical system, a grid-tied electrical system, a Distributed Energy Resource (DER) or a microgrid.
56. (new) The infrastructure energy generation system of claim 55 wherein said solar
arrays are oriented to face one or more sunward direction(s) (Figs. FIGS. 1, 20a, 20b,
20c, 21a, 21b, 22a, 22b, 22c, 23a, 23b).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 39, the prior art does not teach or suggest an infrastructure energy generation system comprising, inter alia, structural isolation joints being installed between the sides of said traffic barriers and said structural frames.  
The prior art teaches that traffic barriers are known to support photovoltaic array(s) (and the structural frames that support them).  Isolation joints are generally known in the field of concrete (which would be analogous to the traffic barrier).  The prior art does not teach or suggest supporting the photovoltaic array(s) by connecting their structural frames to the sides of traffic barriers through isolation joints.  
Claims 40-46 are allowable as they depend from claim 39.
Regarding claim 47, the claim is allowable for the same reason as claim 39.  Claims 48-54 depend from claim 47.
Regarding claim 55, the claim is allowable for the same reason as claim 39.  Claim 56 depends from claim 55. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836